Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 24th day of May 2018 by and between Manitex International, Inc., a
Michigan corporation (the “Company”), and Tadano Ltd., a Japanese company (the
“Purchaser”), in connection with that certain Securities Purchase Agreement,
dated as of May 24, 2018, by and among the Company and the Purchaser (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

 

  1.

Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, no par value per share, and any
securities into which such shares may hereinafter be reclassified or changed.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for the Shares, whether by
merger, charter amendment or otherwise, provided that a security shall cease to
be a Registrable Security upon sale of such security pursuant to a Registration
Statement or Rule 144 under the 1933 Act.

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, including the Prospectus and
amendments and supplements to such Registration Statement, and including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.



--------------------------------------------------------------------------------

“Selling Stockholder Questionnaire” means a questionnaire in substantially the
form attached as Exhibit A hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

  2.

Registration.

(a) Registration Statement. Promptly, but in any event no later than thirty
(30) days, following a written request of the Purchaser made no sooner than the
first anniversary of the date of this Agreement (such 30th day, the “Filing
Deadline”), the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all of the Shares (or such lesser
number of Shares as is specified in such request). The foregoing Registration
Statement shall be filed on Form S-3 (or, if Form S-3 is not then available to
the Company, on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities in accordance
with the method of distribution elected by the Purchaser.) The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Purchaser and its counsel prior to its filing or other
submission.

(b) Expenses. Except as otherwise expressly provided herein, the Company will
pay all fees and expenses incident to the performance of or compliance with this
Agreement, including all fees and expenses associated with effecting the
registration of the Registrable Securities, including all filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs associated
with clearing the Registrable Securities for sale under applicable state
securities laws, listing fees, fees and expenses of one counsel to the Purchaser
and the Purchaser’s reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use its reasonable best commercial efforts to have the
Registration Statement declared effective as soon as practicable after the
Purchaser requests that the Company prepare and file the Registration Statement
pursuant to Section 2(a)(i). The Company shall notify the Purchaser by facsimile
or e-mail as promptly as practicable, and in any event, within 24 hours, after
the Registration Statement is declared effective and shall simultaneously
provide the Purchaser with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.

 

-2-



--------------------------------------------------------------------------------

(ii) For not more than 60 consecutive days or for a total of not more than 90
days in any 12 month period, the Company may suspend the use of any Prospectus
included in the Registration Statement contemplated by this Section in the event
that the Company determines in good faith that such suspension is necessary to
(A) delay the disclosure of material non-public information concerning the
Company, the disclosure of which at the time would be, in the good faith opinion
of the Company, materially detrimental to the Company and its stockholders, or
(B) amend or supplement the Registration Statement or the related Prospectus so
that the Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, however, that the Company shall
promptly (A) notify the Purchaser in writing of the commencement of an Allowed
Delay, (B) advise the Purchaser in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay, and (C) use its best
commercial efforts to terminate an Allowed Delay as promptly as practicable.

(d) Underwritten Offering. If the Purchaser elects to distribute the Registrable
Securities covered by its request in an underwritten offering, it shall so
advise the Company as a part of its request made pursuant to Section 2(a) and
the Purchaser shall select the investment banking firm or firms to act as the
managing underwriter or underwriters in connection with such offering; provided,
that such selection shall be subject to the consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. The
Purchaser will be solely responsible for all discounts, commissions, and fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold in
connection with any such offering.

(e) Rule 415; Cutback If at any time the Commission takes the position that the
offering of some or all of the Registrable Securities in the Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Purchaser to be named
as an “underwriter”, the Company shall use its best commercial efforts to
persuade the Commission that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that the Purchaser is not an
“underwriter,” including by using its best commercial efforts to file amendments
to the Registration Statement as required by the Commission, covering the
maximum number of Registrable Securities permitted to be registered by the
Commission. The Purchaser shall have the right to participate or have its
counsel participate in any meetings or discussions with the Commission regarding
the Commission’s position and to comment or have its counsel comment on any
written submission made to the Commission with respect thereto. No such written
submission shall be made to the Commission to which the Purchaser’s counsel
reasonably objects. In the event that, despite the Company’s best commercial
efforts and compliance with the terms of this Section 2(d), the Commission
refuses to alter its position, the Company shall first reduce or eliminate any
securities to be included by any Person other than the Purchaser and, if any
subsequent reduction is necessary, (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or
(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the Commission may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the
“Commission Restrictions”); provided, however, that the Company shall not agree
to name the Purchaser as an “underwriter” in such Registration Statement without
the prior written consent of the Purchaser. From and

 

-3-



--------------------------------------------------------------------------------

after the date that the Company is able to effect the registration of such Cut
Back Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares) applicable to any Cut
Back Shares, all of the provisions of this Section 2 shall again be applicable
to such Cut Back Shares; provided, however, that (i) the Filing Deadline for the
Registration Statement, including such Cut Back Shares shall be ten
(10) Business Days after such Restriction Termination Date, and (ii) the date by
which the Company is required to obtain effectiveness with respect to such Cut
Back Shares under Section 2(c) shall be the 90th day immediately after the
Restriction Termination Date.

(f) Right to Piggyback Registration.

(i) If, at any time following the date of this Agreement that any Registrable
Securities remain outstanding, the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the holders of the Registrable Securities of its
intention to do so (but in no event less than 30 days before the anticipated
filing date) and, to the extent permitted under the provisions of Rule 415 under
the 1933 Act, include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after receipt of the Company’s notice (a “Piggyback
Registration”). Such notice shall offer the Purchaser the opportunity to
register such number of shares of Registrable Securities as the Purchaser may
request and shall indicate the intended method of distribution of such
Registrable Securities.

(ii) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Purchaser must sell its Registrable Securities
to, if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Purchaser
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(f)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Purchaser and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration; provided, however, that nothing
contained in this Section 2(f)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement.

 

-4-



--------------------------------------------------------------------------------

(g) Underwriter Cutbacks.

(i) In the case of an underwritten offering pursuant to a demand registration
under Sections 2(a) and 2(d), if the managing underwriter advises the Purchaser
in writing that the inclusion of all Registrable Securities proposed to be
included in such registration would interfere with the successful marketing
(including pricing) of such underwritten offering, then the number of
Registrable Securities to be included in such registration shall be allocated in
the following order of priority:

(A) First, to the Registrable Securities to be included by the Purchaser;

(B) Second, to the securities to be included by the Company;

(C) Third, to the securities to be included by any third-parties offering
securities in the registration;

(ii) In the case of an underwritten offering pursuant to the exercise of
piggyback rights under Section 2(f), if the managing underwriter advises the
Purchaser in writing that the inclusion of all Registrable Securities proposed
to be included in such registration would interfere with the successful
marketing (including pricing) of such underwritten offering, then the number of
Registrable Securities to be included in such registration shall be allocated in
the following order of priority:

(A) First, to the securities to be included by the Company;

(B) Second, to the Registrable Securities to be included by the Purchaser;

(C) Third, to the securities to be included by any third-parties offering
securities in the registration;

3. Company Obligations. The Company will use its best commercial efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use its best commercial efforts to cause the Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the first date on which all Registrable Securities are either
covered by the Registration Statement may be sold without restriction or have
been sold by the Purchaser, including volume or manner-of-sale restrictions,
pursuant to Rule 144 (the “Effectiveness Period”) and advise the Purchaser in
writing when the Effectiveness Period has expired;

(b) prepare and file with the Commission such amendments and post-effective
amendments and supplements to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the 1933 Act and the
1934 Act with respect to the distribution of all of the Registrable Securities
covered thereby;

(c) provide copies to and permit counsel designated by the Purchaser to review
the Registration Statement and all amendments and supplements thereto no fewer
than seven days prior to its filing with the Commission and not file any
document to which such counsel reasonably objects;

 

-5-



--------------------------------------------------------------------------------

(d) furnish to the Purchaser and its legal counsel, without charge, (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company (but not later than two Business Days after the
filing date, receipt date or sending date, as the case may be) one copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the Commission or the staff of the Commission,
and each item of correspondence from the Commission or the staff of the
Commission, in each case relating to the Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as the Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the Purchaser
that are covered by the related Registration Statement;

(e) immediately notify the Purchaser promptly of any request by the Commission
for the amending or supplementing of the Registration Statement or Prospectus or
for additional information;

(f) use its best commercial efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment and
notify the Company of the issuance of any such order and the resolution thereof,
or its receipt of notice of the initiation or threat of any proceeding for such
purpose;

(g) prior to any public offering of Registrable Securities, use its best
commercial efforts to register or qualify or cooperate with the Purchaser and
its counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Purchaser and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(g), or (ii) subject itself to any material tax in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(g), and the Company shall promptly notify the Purchaser of any
notification with respect to the suspension of the registration or qualification
of any of such Registrable Securities for sale under the securities or blue sky
laws of such jurisdictions or its receipt of notice of the initiation or threat
of any proceeding for such purpose;

(h) use its best commercial efforts to cause all Registrable Securities covered
by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(i) in connection with an underwritten offering, (i) enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the Purchaser or the managing
underwriter reasonably request in order to expedite or facilitate the
disposition of the Registrable Securities, and (ii) furnish to the

 

-6-



--------------------------------------------------------------------------------

Purchaser and each underwriter, if any, (x) a written legal opinion of the
Company’s outside counsel, dated the closing date of the offering, in form and
substance as is customarily given in opinions of the company’s counsel to
underwriters in underwritten registered offerings, and (y) on the date of the
Prospectus, on the effective date of any post-effective amendment to the
Registration Statement and at the closing of the offering, dated the respective
dates of delivery thereof, a “comfort” letter signed by the Company’s
independent certified public accountants in form and substance as is customarily
given in accountants’ letters to underwriters in underwritten registered
offerings

(j) immediately notify the Purchaser, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Registration Statement or Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Prospectus, in light of the circumstances in which they were
made), and promptly prepare, file with the Commission and furnish to such holder
a supplement to or an amendment of such Registration Statement or Prospectus as
may be necessary so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of such Prospectus, in light of the circumstances in
which they were made);

(k) otherwise use its best commercial efforts to comply with all applicable
rules and regulations of the Commission under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the 1933 Act, promptly inform the Purchaser in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Purchaser is required to deliver a Prospectus in connection with any disposition
of Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least 12 months, beginning after the
effective date of each Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the 1933 Act, including Rule 158
promulgated thereunder (for the purpose of this subsection 3(i), “Availability
Date” means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter);

(l) hold in confidence and not make any disclosure of information concerning the
Purchaser provided to the Company unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to complete the Registration Statement or to
avoid or correct a misstatement or omission in the Registration Statement,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement, and upon learning that disclosure of such

 

-7-



--------------------------------------------------------------------------------

information concerning the Purchaser is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Purchaser and allow the Purchaser, at the Purchaser’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information;

(m) with a view to making available to the Purchaser the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the Commission that
may at any time permit the Purchaser to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Purchaser of any rule or regulation
of the Commission that permits the selling of any such Registrable Securities
without registration;

(n) in connection with an underwritten offering, participate, to the extent
reasonably requested by the managing underwriter for the offering and the
Purchaser, in customary efforts to sell the Registrable Securities being
offered, cause such steps to be taken as to ensure the good faith participation
of senior management officers of the Company in “road shows” as is customary and
take such other actions as the underwriters or the Purchaser may reasonably
request in order to expedite or facilitate the transfer of Registrable
Securities; and

(o) take all other reasonable actions necessary to expedite and facilitate
disposition by the Purchaser of all Registrable Securities pursuant to the
Registration Statement.

4. Due Diligence Review; Information. Upon execution of a customary
confidentiality agreement as may be requested by the Company, the Company shall
make available, during normal business hours, for inspection and review by the
Purchaser, advisors to and representatives of the Purchaser (who may or may not
be affiliated with the Purchaser and who are reasonably acceptable to the
Company), all financial and other records, all Commission Documents (as defined
in the Purchase Agreement) and other filings with the Commission, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Purchaser or any such representative, advisor or
underwriter in connection with each Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of each Registration Statement for the sole purpose of enabling
the Purchaser and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of each Registration
Statement.

 

-8-



--------------------------------------------------------------------------------

5. Obligations of the Purchaser.

(a) At least ten Business Days prior to the first anticipated filing date of the
Registration Statement for any registration under this Agreement, the Purchaser
will furnish to the Company a complete Stockholder Questionnaire. The Company
will notify the Purchaser of any information regarding the Purchaser that the
Company reasonably requires from the Purchaser other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three Business Days prior to the applicable anticipated filing date. The
Purchaser further agrees that it shall not be entitled to be named as a selling
securityholder in the Registration Statement or use the Prospectus for offers
and resales of Registrable Securities at any time, unless the Purchaser has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If the Purchaser of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its best commercial efforts
to take such actions as are required to name the Purchaser as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. The
Purchaser acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 5(a) will be used by the Company in the preparation of each
Registration Statement and hereby consents to the inclusion of such information
in each Registration Statement.

(b) The Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of its election to exclude all
of its Registrable Securities from the Registration Statement.

(c) The Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(j) hereof, the Purchaser
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Purchaser is advised by the Company that such dispositions may again be made.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Purchaser and its officers, directors, managers, members, employees, agents
and representatives, their respective successors and assigns, and each other
Person, if any, who controls the Purchaser within the meaning of the 1933 Act,
and the officers, directors, managers, members, employees, agents and
representatives of each such Person (each, a “Purchaser Indemnified Party”),
from and against any losses, claims, damages, liabilities, obligations,
judgments, fines, penalties, charges, costs and expenses (including reasonable
attorney fees and

 

-9-



--------------------------------------------------------------------------------

costs of investigation) (collectively, “Losses”), to which they may become
subject under the 1933 Act or otherwise, arising out of, relating to or based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus, final
Prospectus or other document, including any Blue Sky Application (as defined
below), or any amendment or supplement thereof or any omission or alleged
omission of a material fact required to be stated therein or, in the case of the
Registration Statement, necessary to make the statements therein not misleading
or, in the case of any preliminary Prospectus, final Prospectus or other
document, necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) any violation or
alleged violation by the Company or its agents of the 1933 Act, the 1934 Act or
any similar federal or state law or any rule or regulation promulgated
thereunder applicable to the Company or its agents and relating to any action or
inaction required of the Company in connection with the registration or the
offer or sale of the Registrable Securities pursuant to any Registration
Statement; or (iv) any failure to register or qualify the Registrable Securities
included in any such Registration Statement in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on the Purchaser’s behalf and
will reimburse the Purchaser Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating, preparing or
defending any such Losses; provided, however, that the Company will not be
liable in any such case if and to the extent, but only to the extent, that any
such Losses arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by the Purchaser or any such controlling Person in writing
specifically for use in such Registration Statement or Prospectus.

(b) Indemnification by the Purchaser. The Purchaser agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
managers, officers, employees, agents and representatives and each Person who
controls the Company (within the meaning of the 1933 Act) and the officers,
directors, managers, members, employees, agents and representatives of each such
Person, from and against any Losses to which they may become subject under the
1933 Act or otherwise, arising out of, relating to or based upon any untrue
statement of a material fact or any omission of a material fact required to be
stated in the Registration Statement or Prospectus or preliminary Prospectus or
amendment or supplement thereto, in the case of the Registration Statement,
necessary to make the statements therein not misleading or, in the case of any
preliminary Prospectus, final Prospectus or other document, necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading , in each case, to the extent, but only to the extent that such
untrue statement or omission is contained in any information furnished in
writing by the Purchaser to the Company specifically for inclusion in the
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of the Purchaser, when combined with all the amounts
paid or payable by the Purchaser pursuant to Section 6(d), be greater in amount
than the dollar amount of the proceeds (net of all expenses paid by the
Purchaser in connection with any claim relating to this Section 6 and the amount
of any damages the Purchaser has otherwise been required to pay by reason of
such untrue statement or omission) actually received by the Purchaser from the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

 

-10-



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim, action, suit or proceeding with respect to which it seeks
indemnification following such Person’s receipt of, or such Person otherwise
become aware of, the commencement of such claim, action, suit or proceeding and
(ii) permit such indemnifying party to assume the defense of such claim, action,
suit or proceeding with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (a) the indemnifying party has agreed to pay such
fees or expenses, (b) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (c) in the reasonable judgment of any such Person, based upon written advice
of its counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure or delay of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure or delay to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
Person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the 1933 Act shall be entitled to contribution from any Person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of the Purchaser, when combined with all the amounts
paid or payable by the Purchaser pursuant to Section 6(b), of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) actually received by the Purchaser upon the sale of the
Registrable Securities giving rise to such contribution obligation. The
indemnity and contribution agreements contained in this Section are in addition
to any other rights or remedies that any indemnified party may have under
applicable law, by separate agreement or otherwise.

 

-11-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Purchaser. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Purchaser. Either party may, only by an
instrument in writing, waive compliance by the other party with any term or
provision hereof on the part of such other party to be performed or complied
with. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor will any single or partial
exercise of any right or power, or any abandonment or discontinuance of steps to
enforce such right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The waiver by either party of a breach
of any term or provision hereof shall not be construed as a waiver of any
subsequent breach. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 7.4 of the Purchase Agreement.

(c) Assignments and Transfers by Purchaser. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchaser and its
successors and assigns. The Purchaser may transfer or assign in whole or from
time to time in part (except with respect to the demand registration rights set
forth in Section 2(a), which may be transferred or assigned to no more than one
Person), to one or Persons, its rights hereunder in connection with the transfer
of Registrable Securities by the Purchaser to such Person without the Company’s
prior written consent, provided that the Purchaser complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected, and provided further that any party
to whom the Purchaser so assigned its rights hereunder shall expressly agree in
writing to be bound by the terms of this Agreement in connection with any such
assignment.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Purchaser, provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Purchaser in connection with
such transaction unless such securities are otherwise freely tradable by the
Purchaser after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

-12-



--------------------------------------------------------------------------------

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in the City of New York, for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement. Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

-13-



--------------------------------------------------------------------------------

(l) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Purchaser in this Agreement or otherwise conflicts with
the provisions hereof. Neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

[Signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

COMPANY:

MANITEX INTERNATIONAL, INC.

By:  

/s/ David J. Langevin

Name: David J. Langevin

Title: Chairman and CEO

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

PURCHASER:

TADANO LTD.

By:  

/s/ Koichi Tadano

Name: Koichi Tadano

Title: President and CEO

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, no par value per share of
Manitex International, Inc. (the “Company”), understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-3 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
a certain Registration Rights Agreement by and among the Company and [Tadano
Ltd.], dated as of                     , 2018 (the “Agreement”). All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within fifteen
days following the receipt hereof (1) will not be named as selling stockholders
in the Resale Registration Statement or the Prospectus and (2) may not use the
Prospectus for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (c), unless
otherwise specified in Item (c), pursuant to the Resale Registration Statement.



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

a)

  

Name:

  

(1)

     

Full Legal Name of Selling Stockholder:

             

(2)

     

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

             

(3)

     

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

          

b)

  

Address for Notices to Selling Stockholder:

                                

     

Telephone:

    

     

Fax:

    

     

Contact Person:

    

     

E-mail address of Contact Person:

    

 

c)

  

Beneficial Ownership of Registrable Securities Issuable Pursuant to the Purchase
Agreement:

  

(1)

     

Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

                                   

(2)

     

Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

                                

 



--------------------------------------------------------------------------------

d)

  

Broker-Dealer Status:

  

(1)

  

Are you a broker-dealer?

 

Yes  ☐    No  ☐

  

(2)

  

If “yes” to Item d(1), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes  ☐    No  ☐

     

Note:  If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

  

(3)

  

Are you an affiliate of a broker-dealer?

 

Yes  ☐    No  ☐

  

Note:

  

If yes, provide a narrative explanation below:

                          

(4)

  

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

Yes  ☐    No  ☐

     

Note:  If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

e)

  

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

     

Except as set forth below in this Item (e), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (c).

 

Type and amount of other securities beneficially owned:

               

 



--------------------------------------------------------------------------------

f)

  

Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

         

g)

  

Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached hereto,
and hereby confirms that, except as set forth below, the information contained
therein regarding the undersigned and its plan of distribution is correct and
complete.

 

State any exceptions here:

         

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (a) through (g) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.



--------------------------------------------------------------------------------

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:                                     

   

BENEFICIAL OWNER

   

By:

       

Name:

     

Title:

 